.|>L)Jl\)

\IO\

10
11
12
13
14
15
y 16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT
United States Attorney

AMANDA BECK 1 F l L E D
Assistant United States Attorney 1 `

501 I Street, Suite 10-100
Sacramento, CA 95814 APR 1 9 2[]19

Telephone: (916) 554-2700 h
Facsimile: (916) 554-2900 sA,°,',-s'§,'§-D‘,’i -B‘§},°§AQ_?,§YJMA
IV
L

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION » f'P§@?@S»E‘D]'ORDER TO UNSEAL SEARCH

OF THE UNITED STATES OF AMERICA WARRANTS AND SEARCH WARRANT
FOR SEARCH WARRANTS CONCERNING: AFFIDAVITS

The Cellular Telephone Assigned To Call . 2:19_SW_0189 AC
Number 209-751-8920

A red Ford Ranger pickup truck bearing 2;19_SW_()224 DB
California license plate 7X37790, VIN
1DTZR44E56PA39922

A black 2006 Sport Utility Vehicle bearing 2;19_SW_()225 DB
California license plate 5SBE399,` VIN
1J8HR68216C220946

3273 Juliet Road 2:19-SW-0226 DB
Stockton, California 95205

2144 South Ash Street .2;19-SW-0227 DB
Stockton, California 95206

 

 

 

 

Upon application of the United States of America and good cause having been shoWn,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

 

 

The Honorable endall J. Newman
UNITED STA ES MAGISTRATE JUDGE

ORDER TO REQUEST TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT" 2
AFFIDAVITS

 

 

 

